Citation Nr: 1644591	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.  

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He had service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


REMAND

During the hearing, the Veteran contended that he sustained a traumatic brain injury (TBI) in service due to an explosion and that he now has residual seizures.  He suggested that during his birth, there may have been some complications due to the use of forceps.  He also testified that he had a brother who had seizures.  The report of any service entrance examination has not been associated with the claims folder.  Also, the report of the first page of his March 1970 service separation examination is illegible.  

The Veteran served on active duty from May 1968 to March 1970.  He had service in the Republic of Vietnam.  

The Veteran's service medical records show that in August 1969 he was wounded in an explosion and sustained shrapnel injuries to the chest, right shoulder, and right knee with retained foreign bodies in the chest and right knee, and that he fractured the long finger on his right hand.  There were no complaints or clinical findings of a head injury at that time or during the remainder of service.  

Following service, the Veteran went to law school and graduated in 1973.  Thereafter, he practiced law for many years.  

During a hearing before the Board in January 2016, the Veteran testified that in the mid-1970s he began to experience sensations of aura which got progressively worse.  He reported the onset of seizure in the late 1990s.  He also reported that he had a brother who had a seizure disorder.  The Veteran suggested that his brother's seizures were the result of a head injury sustained in a fall.  

Post-service treatment records show that the Veteran has a history of alcohol consumption.  Records from the Mayo Clinic dated in 2001 confirm the presence of a seizure disorder.  

The treating neurologist was convinced that the underlying etiology for the seizures related to pathology noted on MRI imaging.  Although the neuro-radiologist mentioned the possibility of a low grade neoplasm causing the lesions based on the Veteran's prior history of head injuries and alcohol consumption, the treating neurologist strongly suspected that those lesions were due to a contrecoup injury and not due to a low-grade neoplasm.  

VA treatment records, dated from April 2007 through March 2012, show that the Veteran was followed by the Neurology Service for treatment of seizures.  In July 2010, the Veteran reported that in addition to one brother who had seizures, he had five siblings who were doing fine.  

In February 2010, the Veteran was examined by the VA to determine the nature and etiology of seizures.  The examiner opined that the Veteran had sustained a mild TBI in service but opined that it was less likely than not that the Veteran's seizures were related to that injury.  

During VA treatment in November 2011, it was noted that a PET scan had shown a volume loss in the left temporal region, likely due to trauma, and a bit of decreased activity due to encephalomalacia.  Also noted was a small defect in the posterior right temporal lobe.  

The Board finds that an examination is needed to determine whether there are any current residuals of the inservice incident, to include TBI residuals or a seizure disorder.

Accordingly, the case is REMANDED for the following action:

1.  Make another request for the Veteran's service medical records, including, but not limited to, legible copies of service entrance and separation examinations.  Efforts to obtain those records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

2.  Schedule the Veteran for a VA examination with a to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon).  The examiner must review the claims file and should note that review in the report.  In light of a review of the record which shows a shrapnel injury in service, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran sustained a TBI in service that has resulted in current residuals.  The examiner should consider the evidence that shows a PET scan showing a volume loss in the left temporal region, likely due to trauma, and a bit of decreased activity due to encephalomalacia.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a seizure disorder is due to or the result of the inservice injury or is a residual of a TBI incurred in service?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

